Citation Nr: 0332783	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
in all joints, including neuropathy, rheumatoid arthritis, 
and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1982 to September 
1983, with unspecified periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the issue listed above.  
The appellant disagreed and this appeal ensued.  

In his September 2002 substantive appeal, the appellant asked 
for a local RO hearing.  The RO scheduled the hearing and 
informed the appellant of the date, time, and place by letter 
in October 2002.  A report of contact dated later that month 
indicated that the appellant wished to cancel his hearing.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The record shows outstanding evidence held by Federal 
agencies.  In a May 1990 statement, the appellant indicated 
that he had been treated at Martin Army Hospital at Fort 
Benning, Georgia, during his active service.  It does not 
appear that the RO has asked the National Personnel Records 
Center (NPRC) to obtain records of this treatment.  

The appellant had significant reserve service after his 
separation from active service.  Medical records of this 
service have been obtained and associated with the record, 
though the dates of his service, both ACDUTRA and INACDUTRA, 
have not been specified.  This information may be contained 
in service personnel records, in records maintained by the 
appellant (such as pay or travel documents), and in records 
maintained by NPRC or by the Army Reserve Personnel Center 
(ARPERCEN).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these claims 
will be remanded for further development and adjudication.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 510 3(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in  Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day  period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development and to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:  

1.  Obtain from the Martin Army Hospital 
at Fort Benning, Georgia, copies of the 
complete clinical and hospital records of 
the appellant for the period from July 
1982 to September 1983.  Associate all 
documents obtained with the claims file.  

2.  Ask the appellant to provide to 
provide a summary of his reserve service 
since his separation from active duty in 
September 1983, including the dates of 
all periods of ACDUTRA and INACDUTRA.  
These records may include copies of 
travel authorizations and pay documents 
listing specific dates of such service 
(not a summary of retirement points 
earned).  

3.  Contact NPRC and ARPERCEN and obtain 
copies of the appellant's complete 
service personnel records, including all 
records associated with active service in 
1982 and 1983, and all orders authorizing 
ACDUTRA and INACDUTRA at any time.  VA is 
particularly interested in records 
showing specific dates of such service 
(not a summary of retirement points 
earned).  If no such orders are 
associated with the personnel file, ask 
NPRC and ARPERCEN to inform VA of its 
findings.  

4.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

5.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claim.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



